Citation Nr: 1744388	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-02 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits in excess of $124.00 from February 1, 2011, and death pension benefits from March 2, 2011.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He died in January 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the July 2011 rating decision the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Upon review of the claims file, the Board believes that additional development on the claims on appeal is warranted.

With respect to the claim for service connection for the cause of the Veteran's death, the record reflects that the Veteran died in January 2011 with a primary cause of death of brain herniation.  The appellant contends that the Veteran's death was due to neurological disorder stemming from his exposure to herbicides, namely Agent Orange, in service.

Pursuant to 38 U.S.C.A § 1310, Dependency and Indemnity Compensation (DIC) benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as acute and subacute peripheral neuropathy, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313.

Here, the record reflects that the Veteran served in Vietnam and is service-connected for coronary artery disease on the basis of exposure to herbicides in service.  Therefore, it is presumed that he was exposure to herbicides in service.

The Veteran's claims file was reviewed in June 2011 for opinion on the cause of the Veteran's death.  The examiner noted that the Veteran was diagnosed with Charcot Marie Tooth disease (polyneuropathy) in 2004.  In December 2010, he presented with acute onset of cough with weakness in both upper and lower extremities.  He was admitted for pneumonia and rapid deterioration within days of both respiratory and neurological status.  He was subsequently found to have intracerebral hemorrhage with extension into the ventricles of the cervical spine.  Brain death was later indicated, and his cause of death was listed as brain herniation.

The examiner determined that the Veteran's service-connected coronary artery disease less likely than not contributed to his death from brain herniation, noting that the Veteran died from a sequelae of a neurological condition, and his cardiac status was stable at the time of hospitalization and his presentation acute and non-cardiac in nature.  However, the examiner did not provide an opinion as to whether the Veteran's cause of death is otherwise related to service, to include exposure to herbicides therein.

While service connection on a presumptive basis for acute and subacute peripheral neuropathy may be granted, pertinent regulations indicates that this peripheral neuropathy meant transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  Regardless, the regulations governing presumptive service connection for herbicide exposure do not preclude the appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).

For the foregoing reasons, the Board believes that a medical opinion is necessary to determine whether the Veteran's cause of death may be related to service, to include his presumed exposure to herbicides therein.

In regard to the claim for increased death pension benefits, the Board notes that the appellant has been denied benefits in excess of $124.00 from February 1, 2011, and compensable benefits from March 2, 2011, on the basis that her countable income for those years, and that it was in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24 from March 2011.  

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271.  Social Security Administration benefits are not excluded and count as income.  See 38 C.F.R. § 3.272.  However, there will be excluded from annual income any unreimbursed medical expenses which have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.   Unreimbursed medical expenses will be excluded when all of the following requirements are met:  (a) they were or will be paid by the spouse for medical expenses of the spouse; (b) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household, and (c) they were or will be in excess of 5 percent of the applicable maximum annual pension rate for the spouse as in effect during the 12-month annualization period in which the medical expenses were paid.  See 38 C.F.R. § 3.272(g)(2)(i-iii).

The appellant was provided the opportunity to provide additional information regarding her medical expenses, and completed the VA Medical Expense Report form in September 2013.  She indicated that there were no medical expenses pertaining to the Veteran since he had passed away.  It is unclear if the appellant is aware that her medical expenses or expenses incurred on behalf of a person who is a member of her household may be included.

Given the foregoing, the Board believes that the appellant should be provided an additional opportunity to provide information regarding information and expenses for the purpose of determining her countable income.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant the VA Form 21-0518 Eligibility Verification Report and VA Form 21P-0518 Medical Expense Report, and request that she complete the forms showing all of her income and expenses for each year in which she is seeking pension benefits.   The significance of the appellant's compliance with this request must be explained, to specifically include advising her that failure to cooperate may result in an adverse determination.

2.  Assist the appellant in obtaining any outstanding, relevant records of treatment of the Veteran prior to his death.

3. The AOJ should obtain an opinion from an appropriate medical professional concerning whether there is a relationship between the Veteran's death from brain herniation and his service.  A complete review of the claims folder, to include the medical evidence and lay statements must be made prior to rendering an opinion.

The reviewer should be asked to opine as to whether it is at least as likely as not that the Veteran's cause of death had its onset in service, or is due to an event in service, to include his presumed exposure to herbicides during service.  The reviewer should consider and address the lay statements by the appellant regarding the Veteran's neurological disorder and its relationship to Agent Orange and the Veteran's death.

The reviewing medical professional should set forth all findings, along with the complete rationale for any conclusions reached.

4.  The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the appellant's claims.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




